 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Technologies CorporationandIndustrial Air-craft Lodge 1746,Aeronautical Industrial Dis-trictNo.91, International Association of Ma-chinistsandAerospaceWorkers,AFL-CIO.Cases 39-CA-789 and 39-CA-95620 November 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 24 July 1985 Administrative Law JudgeHarold B. Lawrence issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief, and the General Counselfiled an answering brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,2 and conclusions and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedTechnologies Corporation, Hartford, Connecticut,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE QUESTION REMANDEDHAROLD B. LAWRENCE, Administrative Law Judge.On 30 March 1984, I issued the decision in the abovematter, holding, among other things, that United Tech-nologies Corporation, the Respondent, had not violatedSection 8(a)(1) and (5) by its refusal to supply informa-tion in connection with a grievance of Michael Lovelyto Industrial Aircraft Lodge 1746, Aeronautical Industri-alDistrictNo. 91, International Association of Machin-istsand Aerospace Workers, AFL-CIO (the Union). Ifound that the obligation to furnish information had beenreduced by reason of the fact that the defenses inter-posed by the Union to the charges of negligence hadnarrowed the issues in the grievance proceeding. On 28February 1985, the Board held that the narrowing of theissues by the nature of the Union's defense of Lovely'sconduct had not constricted the Union's entitlement toinformation needed to evaluate his grievance, and re-manded this portion of the case to me for findings of factpertaining to the existence of the information requested,conclusions of law addressing any applicable defensestimely and properly raised by the Respondent, and credi-bility resolutions where necessary.On 19 April 1985 I afforded the parties an opportunityto present further evidence and to submit statements oftheir position by 17 May 1985. Both sides rested on therecord of the hearing and submitted supplemental briefson the questions remanded.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs and supplemental briefs filed by the General Coun-sel and the Respondent, I make the followingFINDINGS OF FACT1The General Counsel also filed a motion to strikecertain portions ofthe Respondent's brief, in particularappendixA, and any reference there-to made by the Respondent We find that appendix A, a copy of a news-paper article, was not presentedas evidenceat thehearingWe thereforefind thatitisnot apart of the recordin this proceeding.See Sec102 45(b) of the Board'sRules and RegulationsAccordingly,we grantthe General Counsel'smotion tostrike. See 0 &G Industries,269 NLRB986 fn 1 (1984)2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibilityresolutionsunless theclear preponderance of allthe relevant evidence convinces us that theyare incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951).We have carefullyexaminedthe record and find no basis for reversingthe findingsGregg AdlerandJonathan Kreisberg, Esqs.,for the Gener-alCounsel.Joseph C.Wells,Esq. (Farmer,Wells,McGuinn & Sibal),of Hartford, Connecticut, for the Respondent.James L. Kestell, Esq. (Kestell, Pogue & Deinhardt),ofHartford, Connecticut, for the Charging Party.1.THE UNION'S DEMAND FOR INFORMATION ANDTHE COMPANY'S RESPONSEMichaelLovelywas employed as an X-ray filmreader, Labor Grade 5, inspecting aircraft engine parts inRespondent'sQualityAssuranceDepartment.He wassupposed to review the X-ray films of engine parts to as-certain whether they revealed defects. On 28 September1981 he was suspended indefinitely. On 20 November1981 Lovely was discharged. Both actions where asser-tedly taken because of gross negligence on his part in theinterpretation of the film.The Union filed grievances with respect to both disci-plinary actions, taking the position that his negligence inthe review of X-ray film had existed for a long time withthe knowledge of the Company and that had the Compa-ny taken proper steps to eliminate it when it was firstdiscovered matters could have been rectified with lesssevere discipline.The first-step meeting on the grievance relating to thesuspension took place on 12 October 1981. Laureen T.Fuller, an X-ray technician who was then a shop stew-ard, met with Ed Burke, the general foreman. Burke ap-proved the suspension. At the second-step meeting, heldon 28 October 1981, Burke's decision was affirmed by277 NLRB No. 70 UNITED TECHNOLOGIES CORP.SuperintendentWalter Freeman. The termination griev-ance was submitted directly at the second-step level on24 November 1981 to James Thomas Bowler Jr., the per-sonnel advisor, by Senior Shop Steward Dennis Brandt,alongwith a letter dated 23 November 1981 on theUnion"s letterhead, requesting production at the second-stepmeeting of nine items of documentation. Thecharges arise out of the Respondent's failure to furnish tothe Union, in the course of all these proceedings, four ofthe items set forth in the Union's letter:All Dept. Procedures on Audit (Past & Present)ISID reports (whether before or after suspensionand termination)Supervision's Report on the findings of the auditAir Force Investigation Report("ISID" is the acronym for the Respondent's InternalSecurity Investigation Division.)The second-step meeting on the termination was heldon 7 December 1981 at 7 p.m. at the Quality AssuranceDepartment at Pratt & Whitney Aircraft. It was attendedby Fuller, Brandt, Bowler, and Freeman. The above-mentioned four items were not produced at the meeting,though portions of what were described as "witnesses'statements" which had been collected by the ISID wereread to the union representatives.In the case of each of these four items, the Respond-ent's representatives initially took the position that therequested documentation did not exist or that they wereunaware of the existence of any such document. Later,when it became apparent that the union representativeshad good reason to believe that they did exist, Bowlerand Freeman changed their position and asserted othergrounds for failing to comply with the request. Never-theless, in its posthearing brief, the Respondent still con-tends that "The evidence clearly demonstrates, however,there simply were no records which fell into categories(a), (c) or (d)." The categories referred to are the depart-ment procedures on audit, supervision's report on thefindings of the audit, and the Air Force InvestigationReport. The Respondent argues that, in the absence ofany pi oof that requested documents exist, the GeneralCounsel has failed to establish a violation of the Act, andthat where requested records do not exist, the Companycannot be faulted for failing to provide them to theUnion.The determination that Lovely should be dischargedwas upheld by denial of his grievance on 7 January 1982and that decision was upheld by an arbitrator after ahearing which took place in June 1982, at which portionsof statements given by persons characterized as "wit-nesses" were read to the arbitrator.With respect to the requested ISID report, the Re-spondent asserts that all it has or has ever had are state-ments signed by witnesses who were interrogated bycompany investigators and a summary of the informationwhich they provided, and that as a matter of companypolicywitnesses' statements are not furnished to theUnion and that such statements do not have to be pro-duced under the holding ofAnheuser-Busch, Inc., 237NLRB 982 (1978).585The General Counsel contends that an Air Force In-vestigation Report existed and a copy must have been inthe Company's possession; that audit procedures existedand should have been produced without regard to de-partmental application or foremen's discretion; that areport by supervision on the findings of the audit existedand was producible though the actual title given to it byitsauthorsmay have been different from the title bywhich the Union referred to it; that an [SID report con-tainingthe conclusions of the investigation existed; andthat the witnesses' statements were not shielded from dis-closure byAnheuser-Busch, Inc.,supra.II.THE EVIDENCE RESPECTING THE EXISTENCE OFTHE INFORMATION REQUESTEDIt is to be noted at the outset that the Board concurswith the view of the General Counsel that, in situationswhere production is appropriate in response to a uniondemand, data is not to be withheld because of some tech-nical deficiency in the manner in which it is designatedin the request. If the company understands the nature ofthe information requested, and it is otherwise producible,the company may not withhold it because the union hasincorrectly identified or improperly described its title, itsform, or its author.It is apparent, however, that in this case the Unionwas not dependent on pure guesswork but had phrasedits demand on the basis of the situation as it was general-ly understood in the plant, an understanding which wasconfirmed at the grievance meetings.A. Supervision's Report on the Findings of the AuditAt the first-step meeting of the grievance relating toLovely's suspension, held on 12 October 1981, Lovelywas represented by Fuller. She testified that Burke toldher that Lovely could not, be reinstated immediately, asshe had demanded, because an audit (a check to makesure that all work was being done and all procedurescomplied with) had been undertaken with respect to Lo-vely's work and had not yet been concluded. It involvedgoing through all the X-ray films Lovely had been sup-posed to review since he started on that job in 1979.Fuller also testified that "they" (not identified, but pre-sumably the reference is still to Burke speaking for man-agement in general) said that at the conclusion of theaudit "there would be a report to supervision" whichwould determine whether Lovely returned to work.Burke did not testify, so her testimony is uncontroverted.I infer that his testimony would not have been helpful tothe Respondent, for it is well settled that failure by aparty to call knowledgeable persons as witnesses givesrise to an inference that, had they been called, their ac-counts would not have been favorable to that party. Co-lorfloDecorator Products,228NLRB 408, 410 (1977),enfd.mem. 582 F.2d 1289 (9th Cir. 1978). See alsoBech-telCorp.,141NLRB 844, 845, 852 (1963);DavisWalkerSteel & Wire Corp.,252 NLRB 311 (1980);General Team-stersLocal 959, State of Alaska, 248NLRB 693, 698(1980).Fuller testified that she was also told the identity ofthe foreman and the other two men who would conduct 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe audit. They were described as expert X-ray techni-cians whose task would be to check Lovely's work backto 1979 when he started on the job.Fuller testified that at the second-step meeting on thetermination grievance, which was held on 7 December1981, and was attended by Fuller, Brandt, Bowler, andSuperintendentWalter Freeman, Freeman at first deniedthat any such report existed. Thereupon Fuller told himthat she knew it did exist and quoted the statementsmade to her by Burke. Freeman thereupon changed hisobjection and stated that the report was "internal to thecompany."Brandt testified:The first time they told us it didn't exist, there wasnone, and then later on, I think they call it proprie-tary or something like that and I questioned whatthat word meant and they said internal.The Respondent concedes that a report on the reviewof Lovely's X-ray films was submitted to internal securi-ty by an employee named Barry, who was not, however,a supervisor. The precious argument is made that Barrywas a special assignment employee, Labor Grade Four,and therefore his report technically was not a report bysupervision.Bowler testified that, though he was not involved ininspectionwork, the task of responding to the Union'srequest for such a report fell to him. Freeman was theonly person he dealt with in the quality assurance orga-nization.He asked Freeman whether such a report exist-ed and Freeman told him that none existed. He commu-nicated Freeman's negative response to the Union.At the second-step hearing, some data was suppliedorally.According to Bowler:In fact, he [Freeman] went through an exercisewith ex-rays, themselves, to show what exactly hadbeen found, quite a lengthy exercise in illustratingto the union representatives present what, exactly,had been discovered.Bowler testified that he was not familiar with the de-tailsof the investigation made by the quality assurancepersonnel, though he testified at length about how hehad had to learn to read the X-ray films so he could per-ceive the defects. He testified that a piece of documenta-tion travels with each piece of film and sets forth the dis-position on the part X-rayed. These were shown to theunion representatives.Nevertheless, he professed not toknow any of the details of the review of the film whichLovely had passed other than the review conducted byBarry.He knew that a pile of films showing defects inparts had been accumulated, but he did not know whatperiod of time they spanned. He was unclear-in fact,vague and evasive-as to precisely how the data whichhe obtained was turned over to him. He testified that thequality assurance personnel did not turn a report over tohim; neither did they turn over the film. They hadrecords showing which films were defective and thenature of the defects disclosed, but they did not turnthose over either. Bowler testified that the film itselfalways remained with the quality assurance department;when he wanted to see it, he went there to look at it. Sofar he knew, no summary of the data collected was everprepared.Bowler was asked specifically, several times, whetherthere existed any document setting forth the informationfound out in the Lovely case or a definitive statement ofthe conclusions arrived at as a result of the investigationof the case. His responses were as follows:THE WITNESS: If there is such a thing, it wasnever shared with me.JUDGE LAWARENCE: You have no knowledge ofthe existence of any such-THE WITNESS: I absolutely do not, no. The com-pany's position was the film and that was sharedwith the union.JUDGE LAWRENCE: At the time that this requestwas made, was there anywhere in the files of thecompany a definitive statement of the conclusionsreached upon this investigation?THE WITNESS: No, there was not, not to myknowledge.There were not, not that was eversharedwith me. Again, I have to repeat, I wasshown-I had to learn how to read exrays, so that Icould represent the company's case at the secondstep because that was our case. In fact, I had tohave someone come in and instruct me how to dothat.The uncontroverted testimony of Brandt and Fullerwas to the effect that the reason given for delayingaction on the demandforLovely's reinstatement wasthat the report by supervision had to be prepared so thatthe Company could act in accordance with the facts.That was stated to be the procedure that supervision in-tended to follow.That they did in fact follow that procedure is estab-lished by the uncontroverted testimony of Fuller andBrandt respecting statements made by Freeman whichindicated the existence of some form of codification ofthe data. Freeman's statements related to the three of thefour items requested by the Union which Respondent, inits posthearing brief, still asserts do not exist.Fuller testi-fied that at the second-step meeting Freeman indicatedthat these three items were part of the basis for Respond-ent's action against Lovely:Q.Could you tell us what was said and bywhom?A. Yup-it was stated that-by SuperintendentWalt Freeman that they used a number of reports,the supervision's report on the finding of the audit,the ISID report, the Air Force investigation reportand the-those three reports basically and the auditreport, the first report from Tom Barry.Nowhere in his testimony does Bowler contradict thetestimony of Brandt and Fuller attributing such remarksto Freeman.Freeman did not testify;he was not calledby Respondent and Respondent gave no explanation forits failure to call him. Under the circumstances, as in the UNITED TECHNOLOGIES CORP.case of Burke, I must assume that, had Freeman testified,his testimony would have corroborated that of Brandtand Fuller.In person, on the witness stand, Bowler appeared lessthan candid. On the printed page, his testimony seemshesitant,cautious,and cagey,tending to sound tentativeby reason of a kind of built-in disavowal: there was noreportthat he knew of,therewas no reportthat wasshared with him.The conditional nature of his testimonysuggeststhat he was simply the body sent in by Re-spondent to parry the thrusts of the General Counsel.The General Counsel characterizes as incredible theRespondent's claim that the results of the review werenot put into a written report. It is not, however, alto-gether implausible. The film was readily available and ina sense itspeaks for itself. From it, the experts could de-termine whether the number of defective parts passedthrough by Lovely warranted serious disciplinary action.However, on the uncontroverted testimony of Brandtand Fuller, the suspect testimony of Bowler, and the ab-sence of testimony from Burke and Freeman, I concludethat a report was made in writing and exists and that thefailure to produce it was deliberate, just as the produc-tion at the hearing of an uninformed witness, such asBowler, instead of a knowledgeable witness such asFreeman, must have been deliberate. At the very least,Respondent should have supplied Barry's report, eitherin connection with this request or in connection with therequest for the ISID reports discussed below. It cannotbe overlooked that the requested report was one of theitems that Freeman had said was a basis for the discipli-nary action taken against Lovely.Respondent's failure was not made excusable becauseitproduced, at the second-step meeting, the raw data onwhich the report was based, the film pieces. For onething, the film brought into the meeting was not all ofthe film which had been reviewed. Respondent broughtin only the film passed by Lovely during the last fewmonths of his employment. The review which had beenconducted went back to 1979. The report had to havecovered much more ground than the film produced atthemeeting. Secondly, the Union questioned whetherthe film produced was that which had been passed byLovely.B. Department Procedures on AuditFuller testified that at the second-step meeting held inconnection with Lovely's discharge, the company repre-sentatives,Bowler and Freeman, initially asserted thatdepartmental audit procedures did not exist, notwith-standing the existence of procedures for various oper-ations. In addition, they took the position that an auditon operations in another part of the plant would be irrel-evant to Lovely's grievance and that "[A]nything elsethat existed plantwide was considered proprietary infor-mation." Fuller and Brandt offered to rephrase the re-quest if the information they were seeking had been im-properly designated in the letter. However, when Fullerwent further and commented that the general foreman,Ed Burke, had definitely said that the procedures existedand had made some remark indicating laxity on theCompany's part, Freeman responded that the audit pro-587cedure "was an internal document to the Company andthat if it had fallen into the wrong hands could be verydetrimental to the Company."Brandt testified that Bowler was the one who initiallysaid that audit procedures did not exist and he confirmedFuller's account of what thereafter transpired. He re-called that the Company's representatives began refer-ring to the proceduresas "internal" only after Fuller ex-plained that she thought that a preexisting procedure hadbeen changed and that she wanted to demonstrate thatLovely had in fact been following original procedures.Brandt testified that the company representatives tookthe position that there were no procedures for the specif-ic department in which Lovely worked and that proce-dures governing larger plant divisions are not relevant.Brandt, on the other hand, insisted that Lovely's sectionwas only part of a larger whole and that the Unioncould not be sure that procedures having more generalapplicationwould not be relevant to the Lovely audituntilthe Union had had an opportunity to review them.There could have been no genuine doubt about whatthe Union was looking for. Brandt had asked them forthe thing, by whatevername,which constituted "theprocedure on the audit that Mr. Lovely got trapped in,caught up in, whatever." The Respondent's disinclinationto cooperate was apparent in Bowler's testimony.... there were standard procedures having to dowith various operations, which were present withinthe procedure. There was no particular departmen-tal audit.Anything else that existed plantwide wasconsidered proprietary information.In the course of his testimony Bowler also contendedthat an audit on operations in other parts of the plantwould have no relevance to Lovely's work and on cross-examination asserted that he was not familiar with anyplantwide procedures.Respondent calls attention to Fuller's concession (socharacterized by Respondent) that Burke had never saidthe audit procedures were written down. In this fashion,Respondentsuggeststhat there were no written auditprocedures, without actually saying so. This type of ar-gument, however, compels me also to consider the factthat Burke did not say they were oral, either. In fact,their format never came up in the discussion whichFuller had with Burke. This type of disingenuous argu-ment is also employed by Respondent when it seeks toattach some significance to Fuller's so-called admissionthat no audit procedures were produced by RespondentatLovely's arbitration proceeding. This is patently notprobative on the issue of their existence or nonexistence;documents may fail to be produced at a hearing for allkinds ofreasons,including the possibility that they maybe more injurious than helpful to the party who has pos-session of them. Respondent's invitation to me to specu-late on its reason for not producing documents at the ar-bitration proceeding cannot graduate to the level of evi-dence absent any other evidence of truly probativevalue.For proper analysis, the Union needed access to thedocumentation requested, both this specific item and the 588DECISIONSOF NATIONALLABOR RELATIONS BOARDother items demanded. The comments of supervisorypersonnel afford reasonable basis for an inference thatthe documentation requested was in existence. That doc-umentation or comparable data in some form which the-Union could use should have been produced.C. Air Force Investigation ReportThe local news media reported that the Air Forceconducted an investigation after the discovery of Love-ly's alleged misconduct. Its report is the third of the doc-uments mentioned by Freeman as forming the basis ofRespondent's disciplinary action against Lovely. TheGeneral Counsel argues that that necessarily means thatat some point Respondent must have had a copy of areport to the Air Force. Such a conclusion is not inevita-ble. It is as reasonable to assume that Air Force recom-mendations or demands were communicated to Respond-ent in some other fashion. The fact remains that, as inthe case of the other documentation, inconsistent state-ments emanated from persons who had access to the in-formation and the last word was that the document exist-ed.Fuller testified that at the beginning of the second-stepmeeting the management representatives claimed thatthey were not aware that the Air Force was conductingan investigation. Toward the end of the meeting, afterFuller told them that she had reason to believe different-ly,Freeman said the Air Force report was an internaldocument. Freeman expressly listed the Air Force reportas one of the bases for the disciplinary action againstLovely.Having failed to controvert the testimony of Fullerand Brandt by producing Freeman at the hearing, Re-spondent nevertheless persists in an evasive argument tothe effect that nothing in the record supports Fuller's"assumption" that if the Air Force made certain require-ments known to the Company it would have created andturned over an investigative report and that the Compa-nytoldthe Union that it wasunawareof any such reportand did not have a copy. The record certainly supportsher assumption that the Respondent received some typeof communication from the Air Force regarding theLovely matter and, whatever it was, it should have beenproduced.I can only conclude that a report or something else ex-istedwhich set forth the results of the Air Force's inves-tigation and provided guidelines for corrective action byRespondent, possibly including the disciplinary actionwhich Respondent took against Lovely.D. ISID ReportsAt the second-step meeting on Lovely's dischargegrievance, Freeman identified a report of the Internal Se-curity and Investigation Department of Respondent asone of the documents which Respondent relied upon infixing the discipline which was imposed on Lovely. Thatsome documentation of this nature exists is conceded byRespondent, though its precise form and the Union's en-titlement to it is contested. Respondent concedes, in itsposthearing brief, the existence of a report in the form of"a collection of witnesses' statements taken by the Com-pany's investigators and a summary of the informationprovided by these witnesses." It is plain, therefore, thatsome kind of report was prepared.The intention of Respondent to embody the results ofthe investigation in a report to supervisory authority wasexpressed at the outset. The ISID investigator who inter-viewed Lovely told him that the auditors of the films hehad worked on had been interviewed; that all of the in-formation would be put together and conclusions drawnrespecting whether the errors were deliberate or whetherthere had been sabotage; that a final report would besubmitted to supervision; and that if the circumstancesindicated the propriety of doing so, the report wouldalso be submitted to the FBI. Lovely communicated thisto Fuller, so it was reasonable for Fuller to anticipate theexistence of the report and to ask to see it.Testimony given by Bowler indicates that the investi-gators did what they said they were going to do:Q. And, did you make an investigation of whatthey investigated?A. No, I did not.Q. Or what reports or documents that they hadput together as a result of that interrogation?A. The findings of the investigation were sharedwith me, yes.Q. They were. Did they verbally tell you whattheir findings were?A. No, there was a report prepared by internalsecurity.Q.And, you didn't think that was the samereport that was being asked for by the union?A. I provided to the union what the companywas willing to provide.Q. So, you didn't provide them that report. ' Youprovided them what you determined to provide-A. That's correct.Q.Whatever you determined was relevant, thatwas all you were going to provide the union.A. That's correct.Bowler's testimony reinforces the impression left bythe conduct and statements of management representa-tives at the second-step meeting that there was somekind of general codification of the information gatheredtogether about Lovely's performance, either integral toor as a separate document from the statements furnishedby the ISID investigators. These are referred to as wit-nesses' statements and were furnished by three personsnamed Markese, a foreman, Barry, whose statement Ihave already referred to, and Kulic. The overall summa-ry of the results of their investigation of all of the filmswhich Lovely had inspected since 1979 may well havebeen contained in Barry's report, but this is not certainfrom the evidence in the record because, though portionsof their statements were read to the union representa-tives, the Union's request for permission to read the com-plete statements was refused. If the witnesses' statementswere themselves the final embodiment of the results ofthe investigation, then it is the statements that were theobject of the Union's request, albeit unwittingly UNITED TECHNOLOGIES CORP.However, the statements of management personnel,such as Bowler's statement, which so well illustrated theRespondent's uncooperative approach, all suggest the ex-istence of a comprehensive summary. I have alreadynoted Brandt's testimony that its production was refused,not because it did not exist, but because it was "proprie-tary" or "internal." Respondent's disinclination to coop-erate is also illustrated in statements made by Respond-ent's own counsel at the hearing. In the course of cross-examiningFuller, he implied that the final embodimentof the investigation existed in both forms. He made refer-ence to the statement given by a supervisor who testifiedat the arbitration hearing as "part of the ISID report"and asked Fuller whether Respondent, at the arbitrationhearing, had not (in his words) "put in supervisory re-ports summarizing the results of the audit that was doneon Mr. Lovely's work."Whatever form the work product of the ISID finallytook, it formed the basis for supervision's own report, asI noted earlier, and was unquestionably the basis for thedisciplinary action against Lovely. It should have beenfurnished regardless of its form and regardless of wheth-er or not the designation was incorrect.Icannot agree with Respondent's argument that, aswitnesses' statements, some of the reports mentioned areshielded from disclosure under the rule ofAnheuser-Busch, Inc.,237 NLRB 982 (1978).Merely denominating the reports of Respondent's owntechnical experts as "witnesses' statements"willnotchange their character as compilations of technical databy one of its own departments. They are not witnesses'statements in any conventional sense.However, even if they were, they would not be shield-ed from disclosure by theAnheuser-Buschdecision,which was rendered in a case having nothing to do withtechnical data and the rationale of which would not, inany event, cover the situation of this case. In the presentcase, the identity of the persons who made the reports-or, as the Respondent would have it, who gave the state-ments-is already known and the nature of the informa-tion contained in them is such that their disclosurecannot result in recantation or modification of the factsstated in them by reason of intimidation of the investiga-torswho furnished the statements or anyone who mightbe named in their statements. They did not investigateincidents. They investigated pieces of film. No amount ofintimidation can change what is on that film.Thereis aneven more fundamental difference, howev-er. InAnheuser-Buschthe incident was one which wascapable of being investigated by the union independentlyand the Board specifically pointed out that the employerhad done nothing to impede the union's investigation(237 NLRB at 984).In the present case, notwithstanding a request for allthe film, only the film reviewed by Lovely during thelast several months of his employment was made avail-able to the Union and Respondent refused to furnish thecomplete reports of the auditors though they had con-cededly reviewed all of the film Lovely had worked onback to 1979. This Respondent did precisely what theemployer inAnheuser-Buschhad not done-it impededthe Union's investigation. Respondent said it relied on all589the film, but did not make either all the film or the com-plete reports of its review by the auditors available. Itshould have supplied the film it said it relied on.SquareD Electric Co.,266 NLRB 795 (1983). Furthermore, Re-spondent's failure to assert any reasonable need to keepthe reports confidential leaves it in the position of havinggiven no suitable rationale whatsoever for its refusal tomake them available. Accordingly, I find Respondent'sconduct to have been an obstruction and in violation ofthe Act. SeeDetroit Edison Co. v.NLRB,440 U.S. 301(1979).CONCLUSIONS OF LAWBy refusing to furnish supervision's report on the find-ings of the audit, all departmental procedures on audit,Internal Security Investigation Division reports, and theAir Force investigation report in connection with thegrievance of Michael Lovely, Respondent has engagedin unfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the Act.THE REMEDYHaving found that in this additional respect Respond-ent has violated Section 8(a)(5) and (1) of the Act, I shallrecommend that it be ordered to cease and desist and totake certain affirmative action designed to effectuate thepolicies of the Act. I shall recommend that the Respond-ent be directed forthwith to turn over to the Union theinformation requested in connection with the grievanceof Michael Lovely. Notwithstanding the findings of facthereinabove set forth, it may well be that Respondentwill take the attitude that it is stuck with its story andmust continue to insist on the nonexistence of the docu-ments requested and the impossibility of their productionnotwithstanding the provisions of any recommendedOrder herein. It should therefore be made clear to theRespondent that equivalent information must be fur-nished.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, United Technologies Corporation,Hartford,Connecticut, its officers, agents, successors,and assigns, shall take the following affirmative actionnecessary to effectuate the policies of the Act.Furnish, in timely fashion, to the Union, the followinginformation requested by the Union in connection withthe grievance of Michael Lovely, in whatever form itexists, including the documents as designated in theUnion's request or any documents which appear to fitthe description: all information and documentation in itspossession which contain the substance of supervision's1If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport on the findings of the audit, all departmental pro-cedures on audit,Internal Security Investigation Divisionreports, and the Air Force investigation report.